UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7098


CHESTER L. HICKMAN, JR.,

                  Plaintiff - Appellant,

             v.

ROBERT   MCDONNELL,  Commonwealth         of    Virginia,    Attorney
General, etc., et al.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00163-RAJ-TEM)


Submitted:    December 17, 2009                Decided:   February 2, 2010


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chester L. Hickman, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chester L. Hickman, Jr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated   by   the   district   court.     Hickman   v.    McDonnell,     No.

2:09-cv-00163-RAJ-TEM (E.D. Va. Apr. 28, 2009).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2